TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00035-CV



           Casey A. Koehler and Jennifer Phy, as Administratrix of the Estate of
                          Evelyn Landua Koehler, Appellants

                                               v.

                                  Kanda Koehler, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 29,462, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              On March 24, 2016, this Court abated this appeal for a period of 90 days pending

the consummation of a formal settlement agreement. The parties have filed an agreed, joint

motion to extend the time period of abatement an additional 30 days to effectuate the settlement

agreement between the parties. We grant the motion and extend the abatement period for an

additional 30 days. The parties shall submit a joint status report or a motion to dismiss on or

before July 25, 2016.



Before Justices Puryear, Goodwin, and Field

Abated

Filed: June 22, 2016